The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-19 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,449,388(hereinafter 388). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious modification of the scope of the claims by removing claim text and minor obvious rewording.

Claim 1 - see claims 1 of 388 with an obvious modification in the scope of the claim.   A method comprising: at a processor and memory: receiving data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient; generating, based on the data and a predictive model, a first set of radiation treatment planning parameters for the patient, wherein the predictive model is integrated with a computerized model of clinical trial data; extracting, a first set of anatomical points from the geometric characterization of the one or more organs at risk and from the target volume of the patient; extracting a second set of mean dose volume points from a dose volume histogram of the patient; generating, based on the data, the extracted first set of anatomical points, second the extracted set of mean dose volume points, and the predictive model, a second set of radiation treatment planning parameters for treating the patient in the treatment model, the first set of radiation treatment planning parameters being different than the second set of radiation treatment planning parameters; and presenting the first and second radiation treatment planning parameters via a user interface.  Claims 7 and 10 include the dose distribution.

	Claim 2 – see claim 2 of 388.
	Claim 3 – see claim 3 of 388.
Claim 4 – see claim 4 of 388.
	Claim 5 – see claim 5 of 388.
Claim 6 – see claim 6 of 388.
	Claim 7 – see claim 7 of 388.
Claim 10 – see claim 8 of 388.
	Claim 11 – see claim 9 of 388.
Claim 12 – see claim 10 of 388.
	Claim 13 – see claims 11, 17 and 20 of 388 and an obvious modification similar to claim 1 above.
Claim 14 – see claim 12 of 388.
	Claim 15 – see claim 13 of 388.
Claim 16 – see claim 14 of 388.
	Claim 17 – see claim 15 of 388.
Claim 18 – see claim 16 of 388.
	Claim 19 – see claim 17 of 388.
	Claim 22 – see claim 18 of 388.
Claim 23 – see claim 19 of 388.
	Claim 24 – see claim 20 of 388.
Claim 25 – see claims 21, 7 and 10 of 388 with an obvious modification of the claim language.  21. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein execution of the program instructions by a computing device causes the computing device to: receive, by the computing device, data based on patient information and geometric characterization of one or more organs at risk proximate to a target volume of a patient; generate, by the computing device, based on the data and a predictive model, a first set of radiation treatment planning parameters for the patient in a treatment model, wherein the predictive model is integrated with a computerized model of clinical trial data; extract, by the computing device, a set of anatomical points from the geometric characterization of the one or more organs at risk and from the target volume of the patient; extract, by the computing device, a set of mean dose volume points from a dose volume histogram of the patient; and generate, by the computing device and based on the data, the extracted set of anatomical points, the extracted set of mean dose volume points, second set of dose volume points, and the predictive model, a second set of radiation treatment planning parameters for treating the patient, the first set of radiation treatment planning parameters being different than the second set of radiation treatment planning parameters; and present, by the computing device and based on the data, the first and second radiation treatment planning parameters.	


	Response to Amendment
	The two terminal disclaimers filed 9/24/2022 have been Disapproved. This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.  See 37 CFR 1.321(a) and (b).  Re-submit both of the Terminal Disclaimers along with a Power Of Attorney.  No additional fees are required.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791